18 So. 3d 734 (2009)
Henry LAMB, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-4274.
District Court of Appeal of Florida, First District.
October 14, 2009.
*735 Nancy A. Daniels, Public Defender, and Barbara J. Busharis, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Giselle Denise Lylen, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Following this court's recent decision in Montgomery v. State, ___ So.3d ___, 2009 WL 350624 (Fla. 1st DCA 2009), rev. granted State v. Montgomery, 11 So. 3d 943 (Fla.2009), the trial court committed fundamental error by giving the standard jury instruction for attempted manslaughter by act, which adds the additional element that the defendant "committed an act intended to cause the death" of the victim when attempted manslaughter by act requires only an intentional unlawful act.
REVERSED and REMANDED.
BARFIELD, KAHN, and VAN NORTWICK, JJ., concur.